UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT March 1, 2011 (DATE OF EARLIEST EVENT REPORTED)February 25, 2011 BOARDWALK PIPELINE PARTNERS, LP (Exact name of registrant as specified in its charter) Delaware 01-32665 20-3265614 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 9 Greenway Plaza, Suite 2800 Houston, Texas77046 (Address of principal executive office) (866) 913-2122 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 9e-4(c) under the Exchange Act (17 CFR 240.9e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 25, 2011, Mr. Jonathan E. Nathanson resigned from the Board of Directors of Boardwalk GP, LLC, the general partner of Boardwalk GP, LP, which is the general partner of the Registrant.Mr. Nathanson also accepted the position of Senior Vice President – Corporate Development of the Registrant effective February 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BOARDWALK PIPELINE PARTNERS, LP By:BOARDWALK GP, LP, its general partner By:BOARDWALK GP, LLC, its general partner By: /s/ Jamie L. Buskill Jamie L. Buskill Chief Financial Officer Dated: March 1, 2011
